100 So. 2d 626 (1958)
LITTLE RIVER BANK AND TRUST COMPANY, a Florida corporation, Appellant,
v.
Edward T. MAGOFFIN, a minor, by his mother and next friend, Annette G. Magoffin, and Annette G. Magoffin, individually, Appellees.
Supreme Court of Florida.
February 19, 1958.
*627 Wicker & Smith and Joe C. Brannen, Miami, for appellant.
Nichols, Gaither, Green, Frates & Beckham, Miami, for appellees.
ROBERTS, Justice.
This is an appeal by defendant from verdicts and judgment in favor of plaintiffs entered in the lower court in a negligence suit. At the trial, liability was admitted and the cause was submitted to the jury on the question of damages only under instructions not here complained of. Defendant's only contention on the appeal is that the verdicts were not supported by the evidence.
It has long been the settled rule in this jurisdiction that damages in a personal injury action are for the discretion of the jury. Unless "clearly arbitrary", Sproule v. Nelson, Fla. 1955, 81 So. 2d 478, or "so excessive as to indicate that the jury was influenced by passion, prejudice, corruption, or other improper motive," Upton v. Hutchison, Fla. 1950, 46 So. 2d 20, 21, or "so much greater than it should have been as to shock the judicial conscience," Bartholf v. Baker, Fla. 1954, 71 So. 2d 480, 484, the amount awarded by the jury will not be disturbed on appeal. The burden is on the appellant to establish the fact that the verdict is wholly unsupported by the evidence or was the result of passion, prejudice or other improper motive. Bartholf v. Baker, supra.
The verdict awarding damages to plaintiffs finds support in the evidence, and the amount thereof is not so excessive as to shock the conscience of the court. Accordingly, the judgment appealed from should be and it is hereby
Affirmed.
TERRELL, C.J., and THOMAS, HOBSON and DREW, JJ., concur.